—Yn an action by the infant plaintiff to recover damages for injuries to person and property, and by his father to recover damages for medical expenses and loss of services suffered as a result of an automobile collision, defendant Freese appeals from an order of the Supreme Court, Suffolk County, dated December 7, 1960, granting, on reargument, plaintiffs’ motion, pursuant to rule 113 of the Rules of Civil Practice, for summary judgment against said defendant. Order reversed, with $10 costs and disbursements, and motion denied. In our opinion the record presents issues of fact which should be resolved by a trial. Beldock, Acting P. J., Ughetta, Kleinfeld, .Christ and Brennan, JJ., concur.